Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154390                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  ALEXANDER FIGURSKI, Minor, by his                                                                       Kurtis T. Wilder,
  Conservator, HOWARD LINDEN,                                                                                         Justices
               Plaintiff-Appellee,
  v                                                                 SC: 154390
                                                                    COA: 318115
                                                                    Livingston CC: 11-026468-NH
  TRINITY HEALTH-MICHIGAN, d/b/a SAINT
  JOSEPH MERCY LIVINGSTON HOSPITAL,
  WILLIAM BRADFIELD, M.D., and
  CATHERINE McAULEY HEALTH
  SERVICES CORPORATION, a/k/a SAINT
  JOSEPH MEDICINE FACULTY ASSOCIATES,
  a/k/a SAINT JOSEPH MERCY PRIMARY
  CARE,
              Defendants-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 28, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Walters v Falik (Docket No. 154489) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2017
           p0503
                                                                               Clerk